TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-18-00647-CV


                Mark D. McGillvray and J. D. Robertson, Trustee, Appellants

                                                  v.

   Bank of America, N.A., as Mortgage Servicer; Bank Of America, N.A., as Mortgagee;
                       McCarthy Holthus Texas, LLP, Appellees


              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-18-005961, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on December 3,

2018. On March 21, 2019, we notified appellant that no clerk’s record had been filed due to his

failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record.

The notice requested that appellant make arrangements for the clerk’s record and submit a status

report regarding this appeal by April 1, 2019. Further, the notice advised appellant that his failure

to comply with this request could result in the dismissal of the appeal for want of prosecution.

To date, appellant has not filed a status report or otherwise responded to this Court’s notice, and

the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or arrange to pay for the clerk’s fee for preparing the record, the appellate court may dismiss

the appeal for want of prosecution unless the appellant was entitled to proceed without payment
of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established that he is entitled to

proceed without payment of costs. See Tex. R. Civ. P. 145. Because appellant has failed to pay

or make arrangements to pay the clerk’s fee for preparing the clerk’s record, this appeal is

dismissed for want of prosecution.



                                              __________________________________________

                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Prosecution

Filed: May 24, 2019




                                                 2